Opinion of the Court
PER CURIAM:
This accused, Patrick, was found guilty of willfully disobeying and assaulting a superior noncommissioned officer, both in violation of Article 91, Uniform Code of Military Justice, 50 USC § 685, and of assault with a deadly weapon, in violation of Article 128, 50 USC § 722. We are concerned here only with the question of whether the action of the deputy corps commander in approving the advice of the staff judge advocate was erroneous.
As to this issue, we are controlled by our decision in United States v Williams, 6 USCMA 243, 19 CMR 369. We held in Williams that a procedure identical in every respect with that followed in the case before us now was in accord with the Code and the Manual, and with current Army regulations governing the devolution of command. Both cases arose in the same command and involve the same official personnel.
The findings of guilty and the decision of the board of review must be, and are hereby, affirmed.